Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

Status of the Claims
Claims 1-3, 5, 6, 8-12, 14, 15, 17-22, 25, and 26 are all the claims pending in the application. 
Claims 1, 3, 5, 6, 8-10, 12, 14, 15, 17, 18, and 20-22 are amended.
Claim 19 is cancelled.
Claims 25 and 26 are new.
Claims 1-3, 5, 6, 8-12, 14, 15, and 17-22, 25, and 26 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed March 10, 2022.

Response to Arguments
Regarding the 101 rejections, the rejections are withdrawn at least because Examiner finds the claims reflect a practical application under Step 2A Prong 2.  That is, Examiner finds under Step 2A Prong 1, the claims recite an abstract idea (i.e. recruiting or hiring).  However, under Step 2A Prong 2, Examiner finds the additional elements of generating a first and second neural network, using the first and second neural networks to make predictions, and updating the first and second neural networks based on received feedback, as claimed, reflect a practical application (i.e. an improvement in automated candidate assessment or a particular machine, see MPEP 2106.05(a),(b)).  Accordingly the 101 rejections are withdrawn.

Regrinding the 103 rejections, the 103 rejections are withdrawn because the cited references do not teach threshold score ranges as claimed.  Accordingly the 103 rejections are withdrawn, please see below for the new rejections of the claims as amended.
Additionally, please note, Applicant makes the following assertions which are not persuasive for the following reasons.  First, Applicant asserts Mondal does not teach text that is provided as an input to a neural network.  Examiner respectfully does not find this assertion persuasive because Mondal explicitly contemplates using various textual data sources as a part of generating an ideal candidate profile, e.g. social network data, ¶[0049] and Fig. 3A ref. char. 324.  As such, Examiner does not find Mondal could not use text data as a part of a neural network.  Please see below for a complete analysis of these limitations.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-12, 14, 15, and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al, US Pub. No. 2015/0161567, herein referred to as "Mondal" in view of Hyder et al, US Pub. No. 2006/0265269, herein referred to as "Hyder", further in view of Baldwin et al, US Pat. No. 7,502,748, herein referred to as "Baldwin".
Regarding claim 1, Mondal teaches:
receiving, by a server, a plurality of answers provided by each test user of a plurality of test users (employees and candidates take psychometric test, Fig. 3A ref. chars. 322 and 332 and ¶¶[0048], [0071]; see also e.g. Figs. 6A-6D showing test and ¶¶[0023]-[0024] discussing servers)
and a plurality of job descriptions of a plurality of job positions, wherein each test user is associated with one or more job positions of the plurality of job positions (imports information on employees' and candidates' employment history, ¶¶[0049], [0071] and Fig. 3A ref. chars. 324 and 334), 
deriving, by the server, for each test user, a set of psychometric scores corresponding to a set of psychometric attributes, wherein the set of psychometric scores for each test user is derived based on the corresponding plurality of answers (aggregates test results into domains, ¶¶[0048], [0071]; see also ¶[0052] noting each domain is scored; and ¶¶[0054]-[0069] discussing types of analyses of domains; and Figs. 8 and 9 showing scored employee and candidate); 
executing, by the server, a machine learning algorithm based on the first text data and the set of psychometric scores of each test user to generate a first neural network model (generates ideal candidate profile for each role, ¶¶[0069] Fig. 3A ref. char. 328, based psychometric testing and on social network data (i.e. text data), Fig. 3A erf. chars. 322 and 324 and ¶¶[0048]-[0049]; see also ¶[0053] noting system utilizes neural networks when assessing candidates); 
providing, by the server, the second text data extracted from the first job description as input to the neural network model (imports job titles, ¶[0079] to generate ideal candidate profile for each role, ¶[0069] Fig. 3A ref. char. 328);
predicting, by the server, for the first job position, a set of threshold scores corresponding to the set of psychometric attributes based on an output of the neural network model for the inputted second text data (determines psychometric test results for ideal candidate profile for various attributes for a given role, ¶[0069] and Fig. 10 ref. char. 1030), 
predicting, by the server, a set of relevant skills for the first job position based on an output of the neural network model for the inputted second text data (generates ideal candidate profile based on domains that includes a set of attributes, e.g. achievement drive and adaptability, ¶[0069] and Fig. 10; see also ¶[0048] noting psychometric test includes skills and ¶[0049] noting domains generated from social networking data includes skills);
rendering, by the server, on a user device of a first user, a user interface to present the set of threshold scores and the set of relevant skills predicted for the first job position (Fig. 10 is a screen shot of ideal candidate profile, ¶¶[0021], [0069]; see also ¶¶[0024], [0031] discussing user interfaces); 
receiving, by the server, a feedback, provided by way of the user interface, on accuracy of the predicted set of threshold scores and the predicted set of relevant skills (process includes a re-assessment loop involving inputting data from hired candidates as feedback, ¶[0078] and Fig. 3B); 
and updating, by the server, the first neural network model based on the received feedback to improve a prediction accuracy of the neural network model (uses feedback to update the ideal candidate profile, ¶[0078] and Fig. 3B).  
However Mondal does not explicitly teach:
a first neural network and a second neural network.
Nevertheless, it would have been obvious at the time of filing to use a first and second neural network in light of the teachings of Mondal because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Mondal teaches using neural networks when assessing candidates, ¶[0053].  Examiner finds no evidence using multiple neural networks would produce a new or unexpected result.
However Mondal does not explicitly teach but Hyder does teach:
and wherein each job description of the plurality of job descriptions includes a job title of a corresponding job position of the plurality of job positions and a set of skills required for the corresponding job position (job description includes job titles and skills required, ¶[0039]); 
extracting, by the server, first text data from each job description of the plurality of job descriptions by parsing one or more first keywords in each job description of the plurality of job descriptions, wherein the first text data extracted from each job description is indicative of a corresponding job title and a corresponding set of skills (extracts job titles and skills required from job description, ¶¶[0039], [0046] and Fig. 2A; see also ¶[0072] discussing extraction);
extracting, by the server, second text data from a first job description of a first job position by parsing one or more second keywords in the first job description, wherein the second text data extracted from the first job description is indicative of a job title associated with the first job position (extracts job titles from job description, ¶¶[0039], [0046] and Fig. 2A; see also ¶[0072] discussing extraction).
Further, it would have been obvious at the time of filing to combine the candidate suitability assessment of Mondal with the extraction of information from job descriptions as taught by Hyder because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Mondal relies on the user to input the data, see ¶[0028] of Mondal (listing input devices).  One of ordinary skill would have recognized the relevant employee and candidate data might not be stored in a structured manner and would have recognized the system of Mondale could be likely improved by automatically extracting relevant employee and candidate data, i.e. using the data extract taught by Hyder.
However the combination of Mondal and Hyder does not teach but Baldwin does teach:
predicting, by the server, for the first job position, a set of threshold score ranges (contains a range of numerical values for personality attributes of a desired employee, Col. 3, ll. 12-60, Col. 4, ll. 40-49; see also Fig. 2 and Col. 5, ll. 37-55 showing ranges for job)
wherein each threshold score range of the set of threshold score ranges includes a minimum score and a maximum score for a corresponding psychometric attribute of the set of psychometric attributes (ranges are bounded between two finite values, e.g. 1 to 10, Col. 3, ll. 53-60; see also Fig. 2 and Col. 5, ll. 37-55 showing ranges for job).
Further, it would have been obvious at the time of filing to combine  the candidate suitability assessment of Mondal and Hyder with the ranges of desired personality traits of Baldwin because simple substitution of one know element for another to obtain predictable results is obvious, see MPEP 2143.I.B.  That is, Mondal teaches generating psychometric test results for an ideal candidate, e.g. Fig. 10.  One of ordinary skill would have simply substituted the test results of Mondal with a desired range for personality attributes, as taught by Baldwin, for situations where a range is more appropriate (e.g. where there is some flexibility in the desired traits).
Regarding claim 2, the combination of Mondal, Hyder, and Baldwin teaches all the limitations of claim 1 and Mondal further teaches:
generating, by the server, a link between the first text data extracted from each job description and each psychometric attribute of the set of psychometric attributes (generates idea candidate profile for each role, ¶[0069], and links psychometric test to performance data, ¶[0050] and Fig. 3A ref. char. 326); 
and assigning, by the server, a weight to the link between the first text data extracted from each job description and each psychometric attribute of the set of psychometric attributes, wherein the weight is assigned based on the set of psychometric scores of each test user (applies weighting factor to each domain, ¶¶[0048], [0052]-[0053]).  
Regarding claim 3, the combination of Mondal, Hyder, and Baldwin teaches all the limitations of claim 1 and Mondal further teaches: 
receiving, by the server, historical data of each test user of the plurality of test users from a plurality of data sources having different data formats (obtains employees' and candidates' employment history and performance data from various sources like LinkedIn, ¶¶[0049], [0071] and salesforce.com, ¶[0045]), 
wherein the execution of the machine learning algorithm to generate the first neural network model and the second neural network model is further based on the historical data of each test user (generates ideal candidate profile based on employee performance data, ¶[0069]; see also Fig. 3A summarizing process).  
Regarding claim 5, the combination of Mondal, Hyder, and Baldwin teaches all the limitations of claim 1 and Mondal further teaches: 
receiving, by the server, a plurality of resumes of the plurality of test users (obtains employees' and candidates' employment history including skills, ¶¶[0049], [0071].  Please note, an employment history is within the scope of the claim element "resume" because the employment history is a resume), 
wherein the execution of the machine learning algorithm to generate the first neural network model and the second neural network model is further based on the plurality of resumes (generates ideal candidate profile based on employment history, ¶[0069]; see also Fig. 3A summarizing process).  
Regarding claim 6, the combination of Mondal, Hyder, and Baldwin teaches all the limitations of claim 5 and Mondal further teaches: 
extracting, by the server, third text data by parsing one or more third keywords from each of the plurality of resumes (retrieves information associated with employees and candidates including employment history, ¶¶[0049], [0071] and Fig. 3A),
wherein the third text data extracted from each resume of the plurality of resumes is indicative of a work experience (obtains employees' and candidates' employment history, ¶¶[0049], [0071]), 
an educational qualification (obtains employees' and candidates' education history, ¶¶[0049], [0071]), 
a professional qualification (obtains employees' and candidates' certifications, ¶¶[0049], [0071]), 
and one or more hobbies of a corresponding test user of the plurality of test users (obtains information on volunteer work, ¶¶[0049], [0071]);
and identifying, by the server, based on the extracted third text data, an association between each test user and the plurality of job positions (obtains data for employees' and candidates' employment history, ¶¶[0049], [0071] and employees and candidates are associated with roles, e.g. ¶[0051].  Thus the data is linked to the roles through the employees and candidates (i.e. what role they have or are applying for)).  
Regarding claim 8, the combination of Mondal, Hyder, and Baldwin teaches all the limitations of claim 1 and Mondal further teaches: 
identifying, by the server, for the first job position, one or more relevant job applicants based on the predicted set of threshold score ranges (compares candidates to ideal candidate profile, ¶[0072], to make a hiring recommendation, ¶[0078] and Fig. 3B ref. chars. 340 and 350; see also ¶¶[0073]-[0075] discussing types of comparisons).  
Regarding claim 9, the combination of Mondal, Hyder, and Baldwin teaches all the limitations of claim 8 and Mondal further teaches: 
wherein the one or more relevant job applicants are further identified based on the predicted set of relevant skills (compares candidates to ideal candidate profile, ¶[0072], to make a hiring recommendation, ¶[0078] and Fig. 3B ref. chars. 340 and 350).

Regarding claims 10 and 11, claims 10 and 11 recite similar limitations as claims 1 and 2 and accordingly is rejected for similar reasons as claims 1 and 2.

Regarding claim 12, the combination of Mondal Hyder, and Baldwin teaches all the limitations of claim 10 and Mondal further teaches:
receive historical data of each test user of the plurality of test users from a plurality of data sources each having a different format (obtains employees' and candidates' employment history and performance data from various sources like LinkedIn, ¶¶[0049], [0071] and salesforce.com, ¶[0045]),  
wherein the server executes the machine learning algorithm to generate the first neural network model and the second neural network model further based on the historical data of each test user (generates ideal candidate profile based on employee performance data, ¶[0069]; see also Fig. 3A summarizing process), 
and wherein the historical data of each test user includes social media data, purchase data, travel history data, educational qualifications data, one or more likes, or one or more dislikes of a corresponding test user of the plurality of test users (obtains employees' and candidates' social network data, ¶¶[0049], [0071]).

Regarding claims 14, 15, 17, 18, claim 14, 15, 17, 18 recite similar limitations as claims 5, 6, 8 and accordingly are rejected for similar reasons as claim 5, 6, 8, 9.

Regarding claim 20, claim 20 recites similar limitations as claim 1 and accordingly is rejected for similar reasons as claim 1.

Regarding claim 21, the combination of Mondal, Hyder, and Baldwin teaches all the limitations of claim 3 and Mondal further teaches: 
and filtering, by the server, the normalized historical data of each test user, wherein the generation of the first neural network model and the second neural network model is further based on the filtered historical data of each test user (generates ideal candidate profile for each role, ¶¶[0069] Fig. 3A ref. char. 328.  Please note, generating an ideal candidate profile for each role is within the scope of filtering because it involves filtering based on role).  
However, Mondal does not teach but Hyder does teach
normalizing, by the server, the received historical data in the different data formats to a default data format (extracts job titles and skills required from job description, ¶¶[0039], [0046] and Fig. 2A; see also ¶[0072] discussing extraction.  Please note extracting job titles and skill is within the scope of normalizing because it involves converting unstructured data (text data in job descriptions) to structured data (job titles and skills requires)).
Further, it would have been obvious at the time of filing to combine the candidate suitability assessment of Mondal with the extraction of information from job descriptions as taught by Hyder because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Mondal relies on the user to input the data, see ¶[0028] of Mondal (listing input devices).  One of ordinary skill would have recognized the relevant employee and candidate data might not be stored in a structured manner and would have recognized the system of Mondale could be likely improved by automatically extracting relevant employee and candidate data, i.e. using the data extract taught by Hyder.
Regarding claim 22, the combination of Mondal, Hyder, and Baldwin teaches all the limitations of claim 1 and Mondal further teaches:
one or more educational qualifications relevant for the first job position (obtains employees' and candidates' education history, ¶¶[0049], [0071]).
However Mondal does not explicitly teach:
wherein the second text data extracted from the first job description is further indicative of one or more responsibilities associated with the first job position, and a work experience required for the first job position (extracts job titles, skills required and recommended, and prior experience, ¶[0039].  Please note skills recommend are within the scope of being indicative of responsibilities because the required and recommend skills indicate what will be required by the position).  
Further, it would have been obvious at the time of filing to combine the candidate suitability assessment of Mondal with the extraction of information from job descriptions as taught by Hyder because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Mondal relies on the user to input the data, see ¶[0028] of Mondal (listing input devices).  One of ordinary skill would have recognized the relevant employee and candidate data might not be stored in a structured manner and would have recognized the system of Mondale could be likely improved by automatically extracting relevant employee and candidate data, i.e. using the data extract taught by Hyder.
Regarding claim 25, the combination of Mondal, Hyder, and Baldwin teaches all the limitations of claim 1 and Mondal further teaches:
providing, by the server, a first plurality of resumes as input to one of the first neural network model or the second neural network model (generates ideal candidate profile based on employment history, ¶[0069]; see also Fig. 3A summarizing process.  Please note, an employment history is within the scope of the claim element "resume" because the employment history is a resume); 
and shortlisting, by the server, for the first job position, based on the first neural network model or the second neural network model, from the inputted first plurality of resumes, one or more resumes that exhibit the predicted set of threshold score ranges and the predicted set of relevant skills (generates hiring recommendation based on comparison of candidate and ideal candidate profile, Figs. 3A, 3B, ref. char. 350, ¶¶[0072], [0078]).  
Regarding claim 26, the combination of Mondal, Hyder, and Baldwin teaches all the limitations of claim 1 and Hyder further teaches:
building, by the server, based on the output of the first neural network model and the output of the second neural network model for the inputted second text data, an employment database that indicates (i) the predicted set of threshold score ranges corresponding to the set of psychometric attributes and (ii) the set of relevant skills, required for the first job position (stores generated profiles in a database, ¶[0046]).   
That is, Mondal teaches generating psychometric test results and domains (i.e. skills) for ideal candidate profiles for each role, e.g. ¶[0069] and Fig. 10 and Hyder teaches storing generated profiles, ¶[0046].  Thus the combination of Mondal and Hyder teaches building a database of ideal candidate profiles (i.e. building the claimed employment database).
Further, it would have been obvious at the time of filing to combine the candidate suitability assessment of Mondal with the extraction of information from job descriptions as taught by Hyder because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Mondal relies on the user to input the data, see ¶[0028] of Mondal (listing input devices).  One of ordinary skill would have recognized the relevant employee and candidate data might not be stored in a structured manner and would have recognized the system of Mondale could be likely improved by automatically extracting relevant employee and candidate data, i.e. using the data extract taught by Hyder.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629